 

Exhibit 10.18

 

AMENDMENT #6 TO
CONTRACT

 

AGREEMENT, made and entered into this 4th day of August, 2017, by and between
NioCorp Developments Ltd., of 7000 South Yosemite Street, Suite115, Centennial,
CO 80112 (hereinafter referred to as “NioCorp”) and Lind Asset Management IV,
LLC, of 370 Lexington Ave, Suite 1900, New York, NY 10017 (hereinafter referred
to as “Lind”).

 

W I T N E S S E T H

 

WHEREAS, NioCorp and Lind have previously entered into that certain “Convertible
Security Funding Agreement” dated December 14, 2015, as amended by Amendment #1
To Contract dated September 26, 2016, Amendment #2 To Contract dated December
29, 2016, Amendment #3 To Contract dated March 20, 2017, Amendment #4 To
Contract dated April 21, 2017, and Amendment #5 To Contract dated June 1, 2017
(hereinafter referred to as the “Contract”); and

 

WHEREAS, NioCorp and Lind wish to further amend the terms and conditions of the
Contract as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, each to the other in hand
paid, NioCorp and Lind agree that from the date of this Amendment #6 until
November 1, 2017, the sum US$1,000,000 as it occurs in each of the following
sections of the Contract shall be, and hereby is, temporarily reduced to
US$250,000.00 (Two Hundred Fifty Thousand Dollars):

 

1.Section 1.1 under the definition of “Market Cap / Cash Balance Conversion
Event” subpart (a).



2.Section 1.1 under the definition of “Second Closing Notification Date” subpart
(b).

 

As of November 1, 2017, all of the foregoing amounts shall automatically revert
from US$250,000.00 to US$1,000,000 without further action by the Parties.

 

The duration of the aforesaid temporary reduction may be extended only by the
mutual written agreement of the Parties.

 

NioCorp and Lind further agree that Section 2.1(c) of the Contract is hereby
deleted and replaced in its entirety with the following:

 

(c)at any time during the Term of the First Convertible Security, so long as any
part of the Face Value of the First Convertible Security remains outstanding,
the Investor may (at its absolute discretion) issue the Company with a written
notice that it intends to increase the amount of the funding advanced under the
First Convertible Security (First Convertible Security Increase Notice from the
Investor) and thereafter, the Investor will advance to the Company (but subject
to there being no occurrence or existence of an Event of Default andclause
14(c)) in immediately available funds, a further US$1,000,000 (subject to any
additional set off in this Agreement) with an implied interest rate of 10% per
annum (being a Total Interest Amount of US$200,000 regardless of whether the
Conversion and/or repayment of the entire Amount Outstanding for the First
Convertible Security occurs before the expiry of the Term, subject to clause
5.4(d)), as additional consideration for the First Convertible Security, the
Face Value of the First Convertible Security of which will increase by
US$1,200,000 (said amount representing a further funding amount of US$1,000,000
plus an implied interest amount of US$200,000 and herein referred to as the
Subsequent First Convertible Security at the Request of the Investor). Anything
herein contained to the contrary notwithstanding (but subject to there being no
occurrence or existence of an Event of Default and clause 14(c)), the Subsequent
First Convertible Security at the Request of the Investor may, at the absolute
discretion of Lind, be funded in more than one tranche (the date(s) on which
such funds are received from the Investor by the Company each constituting a
Subsequent First Convertible Security Closing at the Request of the Investor);

 



 

 

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

 

In witness whereof the parties have set their mutual hands and seals the day and
date first above written.

 



NioCorp Developments Ltd.:   Lind Asset Management IV, LLC:           By: /s/
John F. Ashburn Jr.   By: /s/ Jeff Easton             VP & General Counsel    
Managing Partner   Title     Title

 



 